Citation Nr: 0032777	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
tension and migraine headaches, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for the post-
operative residuals of a fracture of the zygomatic arch and 
malar complex with temporomandibular joint (TMJ) disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's representative indicated in the 
October 2000 Appellant's Brief that the issue of an increased 
rating for post-traumatic stress disorder (PTSD) was on 
appeal.  However, the evidence does not show that the veteran 
previously filed a claim for service connection for PTSD.  
The veteran may file such a claim with the RO at any time. 

The Board notes that in March 1998, the veteran filed a claim 
for service connection for a deviated septum and retention 
cysts secondary to the service-connected zygomatic fracture.  
The evidence currently of record shows that this claim has 
not been adjudicated.  Therefore, it is referred to the RO 
for the proper action.


FINDINGS OF FACT

1.  The post-traumatic tension and migraine headaches are 
productive of migraine headaches with characteristic 
prostrating attacks occurring on an average once per month 
over the last several months.  

2.  The post-operative residuals of a fracture of the 
zygomatic arch and malar complex with TMJ disorder do not 
result in limited motion of temporomandibular articulation 
with inter-incisional range of 21 to 30 millimeters (mm).  

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for post-traumatic 
tension and migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2000).  

2.  The criteria for a rating in excess of 10 percent for the 
post-operative residuals of a fracture of the zygomatic arch 
and malar complex with TMJ disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has received medical examinations for the issues 
claimed on appeal.  In this regard, the Board is satisfied 
that reasonable efforts have been made by VA to assist the 
veteran in the development of his claims for increased 
disability evaluations.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat.2096,___(2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

I.  Post-Traumatic Tension and Migraine Headaches

A.  Factual Background

During service the veteran sustained a fracture of the left 
zygomatic arch and malar complex that required surgical 
repair with a metallic plate placed at the fracture site.  
Post-surgical symptoms included headaches.  

In a June 1996 VA medical examination it was reported that 
the veteran's headaches occurred once per day and lasted 20 
to 30 minutes.  At a December 1996 VA dental examination, the 
veteran complained of having headaches three to four times a 
week that lasted two to three hours.  Subsequent clinical 
entries revealed Motrin was prescribed for headache 
complaints.  VA outpatient clinical entries dated in August 
1997 and November 1997 show diagnoses of migraine headaches.  
Additional entries dated in  February and July 1998 reveal 
the veteran's complaints of headaches.  It was reported that 
he had one to four headaches per day that lasted one to two 
hours at a time.  It was noted that he had not had a period 
longer than one week without a headache.  The diagnosis was 
migraine headache diathesis. 

A personal hearing was held at the RO in December 1999.  The 
veteran testified that he had had headaches one to two times 
per day that lasted one to two hours.  He stated that he used 
Motrin as medication for his headaches.  The veteran reported 
that his headaches affected his eye sensitivity.  

A VA neurological examination was performed in January 2000.  
The veteran complained of headaches that began in the 
suboccipital area over the upper part of the neck with 
muscular contraction over both sides of the head and ending 
up around his eyes.  He had sensitivity about the left orbit 
and face with tearing.  The headaches occurred about once or 
twice per day and lasted one to two hours.  He used Motrin 
and Tylenol which helped to diminish the headache pain some.  
The veteran was enrolled in college and working part-time 
with the VA.  The physician opined that the description of 
the veteran's symptoms was characteristic of contraction or 
tension headaches and not migraines.  The diagnosis was 
muscle contraction types of headaches.  

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The Department of Veterans Affairs Regional Office (RO) has 
assigned a 10 percent disability evaluation for post-
traumatic tension and migraine headaches under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines.  The 
rating provisions of Diagnostic Code 8100, provide that a 10 
percent disability evaluation is available for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is available for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent evaluation is available for 
migraines with very frequent prostrating and prolonged 
attacks productive of severe economic inadaptability.  

The clinical data shows that the veteran has consistently 
reported that he has headaches that occur at least once a day 
and continue sometimes up to three hours at a time.  In the 
recent past it was reported that he had not had a period 
longer than one week without a headache.  Further, Motrin and 
Tylenol do not completely alleviate the headaches and he has 
light sensitivity about the left orbit and face with tearing 
in conjunction with his headaches.  

It is important to note that a VA clinician has reported that 
the veteran has contraction or tension headaches as opposed 
to migraines.  Tension headaches are an unlisted medical 
disorder.  However, when an unlisted condition is encountered 
it is permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Analogously, migraines, under 
Diagnostic Code 8100, are appropriate rating criteria.  

In any event, it is apparent from a review of the medical 
evidence that the veteran's headaches more nearly approximate 
the evaluation criteria for a 30 percent evaluation for 
migraine headaches, with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  38 C.F.R. § 4.7.  The veteran was most recently 
enrolled in college and he was working part-time with the VA. 
There is no evidence that suggests that the veteran's 
headaches equate to the criteria for a 50 percent evaluation 
for migraines under Diagnostic Code 8100, very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The weight of the evidence supports the veteran's claim, and 
a 30 percent disability evaluation for post-traumatic tension 
and migraine headaches is warranted.  

II. Post-Operative Residuals of a Fracture of the Zygomatic 
Arch 
and Malar Complex with TMJ Disorder

A.  Factual Background

At a VA dental examination in December 1996, the veteran 
reported that in June 1996 he had been informed that he had 
TMJ dysfunction.  It was stated that his jaw locked at times 
when opening and that he had clinching of his teeth.  The 
pertinent physical findings revealed "clicking" on opening 
and closing of the mouth that was more audible on mouth 
opening.  The veteran had a deep overbite.  There was 
premature contact on closing in the area of teeth # 15 and 
#16.  The dentist reported that the clinical examination 
indicated there was some TMJ dysfunction that the veteran had 
claimed began after his (service) orbital fracture.  The 
diagnosis was TMJ disorder.  An X-ray of the 
temporomandibular joints revealed no abnormalities.  

A VA outpatient clinical record dated in September 1997 
revealed that the veteran complained of bilateral TMJ pain.  
It was indicated that there was a bilateral click on opening 
of the mouth.  There was no deviation and occlusion was 
described as normal.  

At the December 1999 personal hearing the veteran 
acknowledged that he wore a mouth guard at night and that he 
had problems with a locking jaw.  The veteran stated that he 
had pain in the area.  

A VA dental examination was performed in January 2000.  It 
was reported that the veteran had received a bite splint 1.5 
years previously with a good result.  Inter-incisal range of 
motion was 50 millimeters.  Pain was reported upon palpating 
the masseter muscle.  The diagnosis was myofascial pain 
dysfunction syndrome; normal range of motion.  

At a January 2000 VA neurological examination, the veteran 
reported some pain sensation on chewing and, on occasion, 
without any observable reason.  Objectively it was reported 
that the veteran had good chewing.  

B.  Analysis

The RO has assigned a 10 percent disability evaluation for 
the post-operative residuals of a fracture of the zygomatic 
arch and malar complex with TMJ Disorder under the provisions 
of Diagnostic Code 9905, limited motion of temporomandibular 
articulation.  Under Diagnostic Code 9905, a 10 percent 
rating contemplates limitation of motion of temporomandibular 
articulation with an inter-incisal range of 31 to 40 mm or a 
range of lateral excursion from 0 to 4 mm.  A 20 percent 
evaluation under this code requires limitation of motion of 
temporomandibular articulation with an inter-incisal range of 
21 to 30 mm.  A 30 percent evaluation under this code 
requires limitation of motion of temporomandibular 
articulation with an inter-incisal range of 11 to 20 mm.  

The veteran's limitation of temporomandibular articulation 
was measured at 50 mm in January 2000 with pain upon 
palpation of the masseter muscle.  The aforementioned 
findings and measurement do not meet the criteria for an 
increased evaluation, as temporomandibular articulation is 
not limited to 21 to 30 mm under 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2000).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of a veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In the recent past the veteran has reported 
pain upon chewing yet no objective evidence of pain on motion 
of the jaw has been reported.  In any event it must be said 
that a review of the medical evidence does not reflect 
objective evidence of pain greater than that contemplated by 
the current rating.  Thus, the Board finds that 38 C.F.R. §§ 
4.40 and 4.45 do not provide a basis for a higher rating.

The Board finds that overall, the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. §  4.7.  The weight 
of the evidence is against the veteran's claim, and an 
increased evaluation for the post-operative residuals of a 
fracture of the zygomatic arch and malar complex with TMJ 
disorder is not warranted.   


ORDER

A 30 percent disability evaluation for post-traumatic tension 
and migraine headaches is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased evaluation for the post-operative residuals of a 
fracture of the zygomatic arch and malar complex with TMJ 
Disorder is denied.  



		
	Trudy S. Tierney
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

